 1
 2
 3
 4
 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   VLADIMIR BLASKO,                                 Case No. 1:18-cv-01649-DAD-SAB
12                 Petitioner,                        ORDER RE STIPULATION SETTING
                                                      BRIEFING SCHEDULE AND HEARING
13                                                    DATE FOR PETITIONER’S PETITION FOR
             vs.                                      WRIT OF HABEAS CORPUS PURSUANT TO
14                                                    28 U.S.C. § 2241
15   KAREN A. THOMAS, Acting United
     States Marshal for the Eastern District of
16   California,
17                 Respondent,
18
19             On November 30, 2018, Petitioner Vladimir Blasko filed a petition for a writ of habeas
20   corpus pursuant to 28 U.S.C. § 2241 seeking review of a decision finding him to be extraditable.
21   On December 3, 2018, the parties filed a stipulation setting a briefing schedule. Pursuant to the
22   Local Rules of the Eastern District of California, actions brought by a person who is seeking habeas
23   corpus relief, such as a petition seeking review under 28 U.S.C. § 2241 et seq., are to be heard by
24   the magistrate judge.
25             Accordingly, pursuant to the stipulation of the parties,
26             1.       Petitioner’s petition for writ of habeas corpus shall be filed on or before January
27                      23, 2019;
28   /////


                                                         1
 1        2.    Respondent’s opposition to Petitioner’s petition for writ of habeas corpus shall be

 2              filed on or before February 13, 2019;

 3        3.    Petitioner’s reply, if any, shall be filed on or before February 20, 2019; and

 4        4.    A hearing on Mr. Blasko’s petition is set before United States Magistrate Judge

 5              Stanley A. Boone on February 27, 2019, at 10:00 a.m. in Courtroom 9.

 6
     IT IS SO ORDERED.
 7
       Dated:   December 7, 2018
 8
                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                 2
